Citation Nr: 0734947	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  02-20 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected residuals of a right foot 
stress fracture.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for service-connected residuals of a left foot 
stress fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO decision, which 
granted claims of service connection for residuals of stress 
fractures to the feet, and assigned separate evaluations of 
10 percent for each foot.  

The Board notes that the veteran's October 2007 Informal 
Hearing Presentation lists entitlement to individual 
unemployability benefits based on service-connected 
disabilities as one of the issues currently on appeal.   
However, the veteran clearly withdrew his appeal of this 
issue in a statement received by the Board in May 2006.  The 
period for filing (or refiling) a substantive appeal for this 
issue has expired.  Therefore, this issue is not currently on 
appeal before the Board.   


FINDINGS OF FACT

1.  The veteran's residuals of a right foot stress fracture 
include complaints of pain, weakness, and an ability to stand 
or walk for extended periods of time.  

2.  The veteran's residuals of a left foot stress fracture 
include complaints of pain, weakness, and an ability to stand 
or walk for extended periods of time.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
more, for service-connected residuals of a right foot stress 
fracture have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2007).

2.  The criteria for an evaluation of 20 percent, but no 
more, for service-connected residuals of a left foot stress 
fracture have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The benefit sought on appeal has been granted, as discussed 
above.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's residuals of a right foot stress fracture and 
residuals of a left foot stress fracture have each been rated 
as 10 percent disabling separately, effective February 15, 
2002, the date of the receipt of his claims.  The veteran 
seeks higher ratings for both feet since the granting of 
service connection.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  Here, 
however, the veteran timely appealed the rating initially 
assigned for the service-connected disability within one year 
of the notice of the establishment of service connection for 
it, VA must consider whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

By an August 2002 RO decision, the veteran was granted 
service connection for residuals of stress fractures of the 
feet, and assigned separate evaluations of 10 percent 
disabling for each foot under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  This rating has been stable since the grant of 
service connection.

According to Diagnostic Code 5284, which rates impairment 
resulting from other foot injuries, evidence of moderate 
residuals of a foot injury warrants the assignment of a 10 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2007).  The next higher evaluation of 20 percent 
requires evidence of moderately severe residuals of a foot 
injury.  Id.  The highest rating allowable pursuant to this 
diagnostic code, 30 percent, requires evidence of severe 
residuals of a foot injury.  Id.  Actual loss of use of the 
foot will be evaluated as 40 percent disabling.  38 C.F.R. § 
4.71a, Note following Diagnostic Code 5284 (2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.
In order to increase the evaluations of his disabilities, the 
veteran must meet the criteria of at least a 20 percent 
rating for each foot separately, showing moderately severe 
foot injuries.  In order to ascertain the precise level of 
his impairment, the veteran has undergone several VA 
examinations.  At the veteran's original June 2002 VA 
examination, it was noted that the veteran complained of 
generalized pain in both feet, particular when weightbearing.  
The veteran also reported pain on range of motion of the 
ankles.  The examiner noted that the veteran had pronated 
feet with grade 1-2 pes planus.  X-rays of the veteran's feet 
showed medial deviation of the fifth toe metatarsophalangeal 
joints bilaterally.  

At a May 2003 VA examination, the veteran again complained of 
pain upon standing and weakness in his ankles.  He was 
started on a nonsteroidal anti-inflammatory drug and noted to 
have flat feet bilaterally.  At this time, he was able to 
plantar flex and dorsiflex bilaterally.  However, when asked 
to stand on his toes, he did not have adequate dorsiflexion.  
The examiner noted that the range of motion of the veteran's 
bilateral feet and ankles were inconsistent with his 
functional abilities and that there were no significant 
clinical findings or radiological changes.  

At the November 2005 VA examination, an examiner noted once 
again complaints of pain and the inability to stand for 
periods greater than 45 minutes.  Physical examination 
revealed no erythema or heat.  He had diffuse tenderness 
about the ankle and foot with no focal tenderness to 
palpation.  Sensation was full.  On range of motion testing, 
dorsiflexion was 10 degrees bilaterally, and a plantar 
flexion was 30 degrees in the right foot and 20 degrees in 
the left foot.  In addition, the veteran had passive 
dorsiflexion of 20 degrees bilaterally and passive plantar 
flexion of 30 degrees bilaterally.  X-rays revealed no signs 
of fracture, destructive lesions, or arthritis in either 
foot.  The X-ray report of the left foot indicated that he 
had no sequela of the prior stress fracture.  The veteran was 
diagnosed with flexible flatfoot deformity in both feet.  The 
examiner asserted that the physical findings showed a 
possible tibial insufficiency but that this was unable to be 
assessed due to the veteran's noncompliance with regard to 
certain testing during the course of the examination. 

In addition to the above VA examination reports, the claims 
folder also contains social security disability records.  In 
an April 2002 social security disability determination 
examination, the physician opined that a combination of a 
history of stress fractures and posterior tibial tendonopathy 
will prohibit the veteran from doing any work where he must 
stand more than one or two hours at a time.  In June 2003, 
the veteran was awarded social security disability benefits 
for a primary diagnosis of posterior tibial tendon 
insufficiency and attritional tearing, and a secondary 
diagnosis of a pes planus deformity.  See social security 
administration decision, June 2003.  

It is clear from the evidence of record that, in addition to 
residuals of fractures of both feet, the veteran also has 
other debilitating foot disabilities.  A June 2003 Social 
Security Administration decision reflects that the veteran 
had diagnoses to include bilateral pes planus, and posterior 
tibial tendon insufficiency and attritional tearing.  See 
social security administration decision, June 2003.  
Curiously, these disabilities were not indicated on the VA 
compensation examinations performed in 2002 and 2003.  The 
Board acknowledges, however, that a possible tibial 
deficiency was detected on VA examination in 2005.  
Confirmation of the deficiency was not made as the veteran 
declined to perform certain tests.  The Board notes that when 
it is not possible to separate the effects of a service-
connected disability from a non-service-connected disability, 
38 C.F.R. § 3.102 requires that reasonable doubt be resolved 
in the claimant's favor, thus attributing such signs and 
symptoms to the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  As the veteran was unable 
to attend several examinations, the evidence of record is 
insufficient to allow the Board to separate the effects of 
his service-connected disabilities from his non-service 
connected disabilities.  In this regard, it is noted that he 
cancelled no fewer than 3 VA examinations, providing various 
reasons for his inability to present.

Resolving any reasonable doubt in the veteran's favor, and in 
light of the April 2002 opinion from the social security 
disability determination examination (discussed above), the 
Board finds that the veteran has met the requirements for an 
increased rating to 20 percent for each foot as of the date 
he filed his claim.  Although the veteran could be assigned 
staged ratings for his service-connected disabilities that 
would not be appropriate, here.  The medical evidence shows a 
consistent level of disability, and consequently a 20 percent 
rating is warranted for each foot from the date of claim.

The Board considered assigning the veteran a rating higher 
than 20 percent, but the preponderance of the evidence is 
against assignment of such a rating.  As mentioned above, the 
veteran's range of motion does not seem to be significantly 
impaired.  Recent X-rays revealed no signs of residuals of 
his stress fractures, destructive lesions, or arthritis in 
either foot.  There is no indication in the evidence of 
record that the veteran has any significant symptoms other 
than pain and functional impairment resulting from his 
service-connected disabilities, and the assigned 20 percent 
rating contemplates such symptoms.  In addition, the Board 
has reviewed the remaining diagnostic codes relating to foot 
disabilities and finds that they are inapplicable in this 
case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283 
(2007).  

The Board concludes that there is no medical evidence showing 
that the veteran is severely impaired due to his service-
connected stress fractures of the feet- only that he is 
moderately severely impaired.   This moderate severe 
impairment is now recognized by the 20 percent rating being 
granted in this decision for each foot separately.  
Therefore, a rating in excess of 20 percent disabling for 
each foot is not warranted.

The Board acknowledges the veteran's assertion that his 
disability warrants a rating of 100 percent.  See veteran's 
statement, March 2003.  The veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding severity are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has also not indicated that 
he requires frequent periods of hospitalization for his 
residuals of status post-right foot stress fracture and his 
residuals of status post-left foot stress fracture, and there 
is no evidence of any finding of exceptional limitation due 
specifically to these disabilities beyond that already 
contemplated by the schedule of ratings.  Therefore, the 
Board finds that the 20 percent evaluation per foot 
adequately reflects the clinically established impairment 
experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to an initial disability rating of 20 percent for 
residuals of a stress fracture of the right foot is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.  

Entitlement to an initial disability rating of 20 percent for 
residuals of a stress fracture of the left foot is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


